Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 6, 2018

                                      No. 04-17-00563-CV

               FIRE CHIEF CHARLES HOOD, In His Official Capacity Only,
                                  Appellant

                                                v.

                            Fernando MUNOZ and Edward Chacon,
                                        Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CI16293
                         Honorable Norma Gonzales, Judge Presiding


                                         ORDER
       Appellant has filed a motion for extension of time to file his reply brief. After review, we
GRANT appellant’s motion and ORDER appellant to file his reply brief in this court on or
before July 30, 2018.

       We order the clerk of this court to serve a copy of this order on all counsel.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of July, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court